Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 24th June 1781
                        
                        I do myself the honor to acknowledge the receipt of your Excellency’s letter of the 20th Instant, from which
                            I have the pleasure to observe the progress you make in the March of the Army under your Command, and your intention to
                            come on to my Camp in Person from Hartford. Be assured Sir I shall be very happy to see you whenever you arrive; you do
                            not mention the route by which you shall come on, you will find me at Peekskill. 
                        In mine of the 19th instant directed to your Excellency I informed you of the intelligence I had received of
                            the arrival of a large reinforcement from England at Chesapeak Bay. I have very good reason now to believe that
                            information not to have been well founded having since received Letters from Congress and others of much later Date in
                            which nothing of this kind has been mentioned.
                        My intelligence from the southward is too vague and uncertain to communicate to your Excellency. By the time
                            of your arrival I hope to be able to give you some certain information of our situations in that Quarter. I have the honor
                            to be with the highest Esteem & Consideration Sir Your Excellency’s most obedient and Humble Servant
                        
                            Go: Washington

                        
                    